Dear Chief Sparks:
This office is in receipt of your opinion request of recent date, in which you ask us to determine whether the chief of police of a municipality must resign his position in order to run for the office of sheriff.
There is no statutory prohibition which requires an elected chief of police to resign from office before he seeks another office. However, should you be elected to the office of sheriff, you must resign your position as chief of police.  The concurrent holding of these positions is violative of LSA-R.S. 42:63(D), providing:
     (D)  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full time appointive office in a political subdivision thereof.
Should you have further questions, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL